     Case 2:18-cr-00129-JCM-DJA Document 97 Filed 08/13/19 Page 1 of 4



 1    NICHOLAS A. TRUTANICH
      United States Attorney
 2    ALLISON REESE
      Assistant United States Attorney
 3    501 Las Vegas Boulevard South, Suite 1100
      Las Vegas, Nevada 89101
 4    Tel.: (702) 388-6336
      allison.reese@usdoj.gov
 5    Attorneys for the Plaintiff
 6    LAW OFFICE OF TELIA U. WILLIAMS
      Telia U. Williams, Esq.
 7    10161 Park Run Drive, Suite 150
      Las Vegas, Nevada 89145
 8    Tel.: (702) 835-6866
      telia@telialaw.com
 9    Attorney for the Defendant,
      Melvin Brown
10

11
                                 UNITED STATES DISTRICT COURT
12
                                         DISTRICT OF NEVADA
13

14
      UNITED STATES OF AMERICA,                           Case No. 2:18-cr-00129-JCM-CWH
15
                                                          STIPULATION AND ORDER TO
16                          Plaintiff,                    CONTINUE SENTENCING
17                  vs.
                                                          (SECOND REQUEST)
18    MELVIN BROWN,
19                          Defendant.
20

21          IT IS HEREBY STIPULATED AND AGREED by and between Telia U. Williams, Esq.,

22   counsel for the defendant, Melvin Brown, and Allison Reese, Esq., Assistant United States

23   Attorney, counsel for the Government, that the Sentencing currently scheduled for September 5,

24   2019 at 10:00am, be vacated and reset to the next day, September 6, 2019 at 11:00am.

25          This Stipulation is entered into for the following reasons:

26              1. Counsel for Mr. Brown sits as a judge pro tempore in the Clark County Justice

27                 Court for Nevada, and is needed to preside over a docket on September 5, 2019.

28              2. Counsel for the Government has no objection to this continuance.
     Case 2:18-cr-00129-JCM-DJA Document 97 Filed 08/13/19 Page 2 of 4



 1               3. Denial of this request for continuance could result in a miscarriage of justice.

 2               4. For all the above-stated reasons, the ends of justice would best be served by a

 3                  continuance of the Sentencing.

 4               5. This is the second request for a continuance.

 5   DATED: August 12, 2019
                                                           NICHOLAS A. TRUTANICH
 6   LAW OFFICE OF TELIA U. WILLIAMS                       UNITED STATES ATTORNEY
 7   By:     /s/ Telia U. Williams                         By:   /s/ Allison Reese
 8
           Telia U. Williams, Esq.                         Allison Reese, Esq.
 9         10161 Park Run Drive, Suite 150                 Assistant United States Attorney
                                                           501 Las Vegas Boulevard South, Suite 1100
           Las Vegas, Nevada 89145                         Las Vegas, Nevada 89106
10         Tel.: (702) 835-6866                            Tel.: (702) 388-6336
11         telia@telialaw.com
                                                           Attorney for Plaintiff
12         Attorney for Defendant,
           Melvin Brown
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
     Case 2:18-cr-00129-JCM-DJA Document 97 Filed 08/13/19 Page 3 of 4



 1    NICHOLAS A. TRUTANICH
      United States Attorney
 2    ALLISON REESE
      Assistant United States Attorney
 3    501 Las Vegas Boulevard South, Suite 1100
      Las Vegas, Nevada 89101
 4    Tel.: (702) 388-6336
      allison.reese@usdoj.gov
 5    Attorney for the Plaintiff

 6    LAW OFFICE OF TELIA U. WILLIAMS
      Telia U. Williams, Esq.
 7    10161 Park Run Drive, Suite 150
      Las Vegas, Nevada 89145
 8    Tel.: (702) 835-6866
      telia@telialaw.com
 9    Attorney for the Defendant,
      Melvin Brown
10

11
                                 UNITED STATES DISTRICT COURT
12
                                          DISTRICT OF NEVADA
13

14
      UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00129-JCM-CWH
15
                                                         ORDER
16                           Plaintiff,

17                   vs.

18    MELVIN BROWN,

19                           Defendant.

20
                                           FINDINGS OF FACT
21
            Based on the Stipulation of counsel, and good cause appearing therefore, the court finds
22
     that the Stipulation by, between, and among the United States, and defendant Melvin Brown, is
23

24   entered into for the following reasons:

25
                    1. Counsel for Mr. Brown sits as a judge pro tempore in the Clark County Justice
26
                        Court for Nevada, and is needed to preside over a docket on September 5,
27
                        2019.
28
                    2. Counsel for the Government has no objection to this continuance.

                                                     3
     Case 2:18-cr-00129-JCM-DJA Document 97 Filed 08/13/19 Page 4 of 4



 1                  3. The parties have requested the following day for the sentencing, September 6,

 2                      2019.

 3                  4. Denial of this request for continuance could result in a miscarriage of justice.

 4                  5. For all the above-stated reasons, the ends of justice would best be served by a

 5                      continuance of the Sentencing.

 6                  6. This is the second request for a continuance.

 7
                                         CONCLUSIONS OF LAW
 8

 9          Denial of this request for continuance would deny the defendant, Melvin Brown, the

10   opportunity to have his counsel be fully available for his sentencing.

11          As such, denial of this request for continuance could result in a miscarriage of justice.
12
                                                   ORDER
13

14
            IT IS HEREBY ORDERED that the sentencing currently scheduled for September 5,
15
     2019 at 10:00 am, be continued to the 6th day of September, 2019, at 10:00 a.m.
16

17

18          DATED this ____day
                  August       of ____________, 2019.
                           14, 2019.

19                                                        ________________________________
                                                          UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28


                                                      4
